DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 02/22/2022. Claims 1, 5-7, 11, 15-17, and 19 have been amended. Claims 4 and 14 have been cancelled. Claims 1-3, 5-13, and 15-20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 19, the claims depend on claims 4 and 14 respectively. However, both claims 4 and 14 have been cancelled. As such claims 9 and 19 are indefinite as they depend on cancelled claims.
Regarding claims 10 and 20, the claim recites the limitation “further comprising a patient-side tape adhered to the flap provided over the detector and adhered to the disc provided over the LED”. However, “the flap” lacks antecedent basis, as limitation is not claimed in any of the previous claims upon which claims 10 and 20 depend. As such claims 10 and 20 are indefinite. 
For the purposes of this examination, it is assumed that claims 10 and 20 are incorporating the flap limitation claimed in claims 2 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5469845 A (hereinafter referred to as “DeLonzor”) in view of US 5891026 A (hereinafter referred to as “Wang”).
Regarding claims 1 and 11, DeLonzor, a disposable oximeter sensor, teaches a patient monitoring sensor and a method of making a patient monitoring sensor(abstract), comprising 
a communication interface, through which the patient monitoring sensor can communicate with a monitor (60, 70; column 3, lines 65 to column 5, lines 48; Figures 1-4); 
a light-emitting diode (LED) communicatively coupled to the communication interface (18; column 3, lines 65 to column 5, lines 48; Figures 1-4); 
a detector, communicatively coupled to the communication interface, capable of detecting light (20; column 3, lines 65 to column 5, lines 48; Figures 1-4); 
a light blocking layer having one or more holes configured to transmit optical signals from the LED to the detector (layer 14 serves as a light blocking layer; column 4, lines 8-13; as shown in Figures 1-3); but does not explicitly teach a layer of material is between the light blocking layer and one or both of the LED and detector on the patient-side of the sensor to reduce the contact pressure of such protruding portions of the LED or detector.
However, Wang, an oximeter device, teaches a layer of material (window film 26 made of polethylene (which is pressure reducing material) and support rings 24 (made to add comfort for patient by reducing pressure); column 3, lines 56 through column 4, lines 6; Figure 1) is between the light blocking layer and one or both of the LED and detector on the patient-side of the sensor to reduce the contact pressure of such protruding portions of the LED or detector (between 18 and 20 (LEDs and photodiode) and 28 (light blocking layer); as shown in Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLonzor, to have a material of layer between the light blocking layer and the LED, as taught by Wang, because doing so reduces pressure on a user’s skin.
Regarding claims 2 and 12, DeLonzor, in view of Wang, teaches wherein the layer of material comprises a flap of material provided over the detector (window film 26 can be bent (and is thus capable of being a flap); column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang). 
Regarding claims 3 and 13, DeLonzor, in view of Wang, teaches wherein the flap of material is at least partially transparent in a portion between the detector and the patient side of the sensor (column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).
Regarding claims 5 and 15, DeLonzor, in view of Wang, teaches a layer of material between the LED and the patient side of the sensor wherein the layer of material comprises a disc or ring (window film 26 made of polethylene (which is pressure reducing material) and support rings 24 (made to add comfort for patient by reducing pressure); column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).
Regarding claims 6 and 16, DeLonzor, in view of Wang, teaches wherein the layer of material comprises a disc that is at least partially transparent in a portion between the LED and the patient-side of the sensor (window film 26 made of polyethylene forms a disc region on top of the support rings 24; column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).
Regarding claims 7 and 17, DeLonzor, in view of Wang, teaches wherein the layer of material comprises a polyethylene disc that is provided between the LED and the patient-side of the sensor (window film 26 made of polyethylene forms a disc region on top of the support rings 24; column 3, lines 56 through column 4, lines 6; Figure 1: as taught by Wang).
Regarding claims 8 and 18, DeLonzor, in view of Wang, teaches a polyethylene disc (window film 26 made of polyethylene forms a disc region on top of the support rings 24; column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang), but does not explicitly teach wherein the polyethylene disc has a thickness of approximately one millimeter and a diameter of approximately eight millimeters.
However, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the polyethylene disc has a thickness of approximately one millimeter and a diameter of approximately eight millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144).
Regarding claims 9 and 19, DeLonzor, in view of Wang, teaches further comprising an at least partially transparent disc that is provided between the light blocking layer and the patient-side of the sensor (26 is transparent to IR and red wavelength; column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLonzor, in view of Wang, as applied to claims 9 and 19 above, and in further view of US 20130158372 A1 (hereinafter referred to as “Haisley”)
Regarding claims 10 and 20, DeLonzor, in view of Wang, teaches a flap that folds over the detector and the LED (window film 26 can be bent (and is thus capable of being a flap); column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang), and a disc that is provided between the LED and the patient side of the sensor (24; column 2, line 53 to column 4, line 18; Figures 1-2; as taught by Wang), but does not teach using tape to adhere the flap to the side of the detector and LED.
However, Haisley, an oximeter device, teaches using tape to adhere layers together (paragraph [0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLonzor, in view of Wang, to use tape adhere layers, as taught by Haisley, thus yielding further comprising a patient-side tape adhered to the flap provided over the detector and adhered to the disc provided over the LED. One of ordinary skill in the art would have been motivated to make this modification because doing so provides a means of attaching layers to one another.

Response to Arguments
Applicant’s arguments, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by DeLonzor in view of Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792